Exhibit 10.3

 

Form of Employee Non-Qualified Stock Option

Agreement for the Marriott International, Inc.

2002 Comprehensive Stock and Cash Incentive Plan

 

NON-QUALIFIED STOCK OPTION AGREEMENT

MARRIOTT INTERNATIONAL, INC.

2002 COMPREHENSIVE STOCK AND CASH INCENTIVE PLAN

 

This Agreement (“Agreement”) is executed in duplicate as <<Grant Date>>, (the
“Grant Date”) between Marriott International, Inc. (“Company”), «Fname» «Lname»
(“Employee”).

 

In accordance with the provisions of the Company’s 2002 Comprehensive Stock and
Cash Incentive Plan (“Plan”) relating to stock options, a copy of which is
available to the Employee, the Company has authorized this Agreement.

 

Now, THEREFORE, it is agreed as follows:

 

1. Prospectus. The Employee has been provided with, and hereby acknowledges
receipt of, a Prospectus for the Plan dated February 5, 2004, which contains,
among other things, a detailed description of the stock option provisions of the
Plan.

 

2. Interpretation. The provisions of the Plan relating to stock options are
incorporated herein by reference and form an integral part of this Agreement.
Except as otherwise set forth herein, capitalized terms used herein shall have
the meanings given to them in the Plan. In the event of any inconsistency
between this Agreement and the Plan, the terms of the Plan shall govern. A copy
of the Plan is available from the Compensation Department of the Company upon
request. All decisions and interpretations made by the Compensation Policy
Committee of the Company’s Board of Directors (the “Committee”) or its delegate
with regard to any question arising hereunder or under the Plan shall be binding
and conclusive. The options granted pursuant to this Agreement are not intended
to qualify as “incentive stock options” within the meaning of Section 422 of the
Internal Revenue Code.

 

3. Grant of Options. The Company hereby grants to the Employee as of the Grant
Date this option (the “Option”) to purchase «Grant» shares of the Company’s
Common Stock (the “Option Shares”), subject to the terms and conditions of the
Plan and this Agreement.

 

4. Purchase Price. Subject to Paragraph 10 hereof, the purchase price per share
of the Option Shares is <<Option Price>> (the “Option Price”), which has been
determined in accordance with Section 6.3 of the Plan.

 

5. Waiting Period and Exercise Dates. The Option Shares may not be purchased
during the one-year period following the Grant Date (the “waiting period”).
Following the waiting period, the Option Shares may be purchased in accordance
with the following schedule: <<    >>% of the Option Shares commencing at the
end of the waiting period, and an additional <<    >>% of the Option Shares
commencing on each of the <<    >> anniversaries of the Grant Date. To the
extent that the Option to purchase Option Shares is not exercised by the
Employee when it becomes initially exercisable, the Option shall not expire but
shall be carried forward and shall be exercisable at any time thereafter;
provided, however, that the Option shall not be exercisable after the expiration
of ten (10) years from the Grant Date. Exercise of the Option shall not be
dependent upon the prior or sequential exercise of any other options heretofore
granted to Employee by the Company. Except as provided in Article VI of the Plan
and Paragraph 9 below, the Option may not be exercised at any time unless the
Employee shall then be an employee of the Company or a subsidiary.

 

6. Method of Exercising Option. In order to exercise the Option, the person
entitled to exercise the Option must provide a signed written notice to the
Company stating the number of Option Shares with respect to which the Option is
being exercised. Upon receipt of such notice, the Company will advise the person
exercising the Option of the amount of withholding taxes to be paid under
Federal and, where applicable, state and local law resulting from such exercise.
The Option may be exercised by (a) payment of the Option Price for the Option
Shares being purchased in accordance with Section 6.6 of the Plan, (b) making
provision for the satisfaction of the applicable withholding taxes, and (c) an
undertaking to furnish and execute such documents as the Company deems necessary
(i) to evidence such exercise, and (ii) to determine whether registration is
then required to comply with the Securities Act of 1933 or any other law. Upon
payment of the Option Price and provision for the satisfaction of the
withholding taxes, the Company shall, without transfer or issue tax to the
person exercising the Option, either cause delivery to such person of a share
certificate or other evidence of the Option Shares purchased or provide
confirmation from the transfer agent for the common stock of the Company that
said transfer agent is holding shares for the account of such person in a
certificateless account. Payment of the purchase price may be made by delivery
of shares of the Company’s Common Stock held by the Employee for at least six
months prior to the delivery. Pursuant to procedures, if any, that may be
adopted by the Committee or its delegate, the exercise of the Option may be by
any other means that the Committee determines to be consistent with the Plan’s
purpose and applicable law.

 

1



--------------------------------------------------------------------------------

7. Rights as a Shareholder. The Employee shall have no rights as a shareholder
with respect to any Option Shares covered by the Option granted hereby until the
date of issuance of a stock certificate or confirmation of the acquisition of
such Option Shares. No adjustment shall be made for dividends or other rights
for which the record date is prior to the date of issuance.

 

8. Non-Assignability. The Option shall not be assignable or transferable by the
Employee except by will or by the laws of descent and distribution. During the
Employee’s lifetime, the Option may be exercised only by the Employee or, in the
event of incompetence, by the Employee’s legally appointed guardian.

 

9. Effect of Termination of Employment or Death. In accordance with Section 6.9
of the Plan, if the Employee goes on leave of absence for a period of greater
than twelve months (except a leave of absence approved by the Board of Directors
or the Committee) or ceases to be an employee of the Company or a Subsidiary for
any reason except death, the Option will expire at the earlier of (i) the
expiration of this Option in accordance with the term for which the Option was
granted, or (ii) three months (one year in the case of the permanent disability
of the Employee under the terms of the Plan) from the date on which Employee has
been on leave for over twelve months (except a leave of absence approved by the
Board of Directors or the Committee) or ceases to be an employee, except in the
case of an Employee who is an “Approved Retiree” as defined in the Plan. If
Employee is an Approved Retiree, then the Option shall expire at the sooner to
occur of (i) the expiration of such option in accordance with its original term
or (ii) the expiration of five years from the date of retirement. In the event
of the death of Employee without Approved Retiree status during the three month
period following termination of employment, the Option shall be exercisable by
the Employee’s personal representative, heirs or legatees to the same extent and
during the same period that the Employee could have exercised the Option if the
Employee had not died. In the event of the death of Employee while an employee
or while an Approved Retiree, the Option (if the waiting period has elapsed)
shall be exercisable in its entirety by the Employee’s personal representatives,
heirs or legatees at any time prior to the expiration of one year from the date
of the death of the Employee, but in no event after the term for which the
Option was granted.

 

10. Recapitalization or Reorganization. Certain events affecting the Common
Stock of the Company and mergers, consolidations and reorganizations affecting
the Company may affect the number or type of securities deliverable upon
exercise of the Option or limit the remaining term over which this Option may be
exercised.

 

11. General Restriction. In accordance with the terms of the Plan, the Company
may limit or suspend the exercisability of the Option or the purchase or
issuance of Option Shares thereunder under certain circumstances. Any delay
caused thereby shall in no way affect the date of termination of the Option.

 

12. Amendment of This Agreement. The Board of Directors may at any time amend,
suspend or terminate the Plan; provided, however, that no amendment, suspension
or termination of the Plan or the Option shall adversely affect in any material
way the Option without the written consent of the Employee.

 

13. Notices. Notices hereunder shall be in writing, and if to the Company, may
be delivered personally to the Compensation Department or such other party as
designated by the Company or mailed to its principal office at 10400 Fernwood
Road, Bethesda, Maryland 20817, addressed to the attention of the Stock Option
Administrator (Department 935.40), and if to the Employee, may be delivered
personally or mailed to the Employee at his or her address on the records of the
Company.

 

14. Successors and Assigns. This Agreement shall bind and inure to the benefit
of the parties hereto and the successors and assigns of the Company and, to the
extent provided in Paragraph 9 above and Section 6.9 of the Plan, to the
personal representatives, legatees and heirs of the Employee.

 

15. No Effect on Employment. Nothing contained in this Agreement shall be
construed to limit or restrict the right of the Company or of any subsidiary to
terminate the Employee’s employment at any time, with or without cause, or to
increase or decrease the Employee’s compensation from the rate of compensation
in existence at the time this Agreement is executed.

 

16. Consent. By executing this Agreement, Employee consents to the collection
and maintenance of Employee’s personal information (such as Employee’s name,
home address, home telephone number and email address, social security number,
assets and income information, birth date, hire date, termination date, other
employment information, citizenship, marital status) by the Company and the
Company’s service providers for the purposes of (i) administering the Plan
(including ensuring that the conditions of transfer are satisfied from the Award
Date through the Vesting Date), (ii) providing Employee with services in
connection with Employee’s participation in the Plan, (iii) meeting legal and
regulatory requirements and (iv) for any other purpose to which Employee may
consent. Employee’s personal information is collected from the following
sources:

 

  a) from this Agreement, investor questionnaires or other forms that Employee
submits to the Company or contracts that Employee enters into with the Company;

 

  b) from Employee’s transactions with the Company, the Company’s affiliates and
service providers;

 

  c) from Employee’s employment records with the Company; and

 

  d) from meetings, telephone conversations and other communications with
Employee.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the Grant Date.

 

MARRIOTT INTERNATIONAL, INC.   EMPLOYEE        

--------------------------------------------------------------------------------

Employee Name (Please Print)

By:  

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    Senior Vice President, Human Resources   Employee Social Security Number
(Please Print)        

--------------------------------------------------------------------------------

Employee Signature

 

3